DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 150-168 in the reply filed on 23 August 2021 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
The instant application is being examined under Track One expedited/prioritized examination.  Claims 170-179 are new; thus claims 150-179 are pending.
Newly presented claims 177-179, had they been presented earlier, would have been included in Group II, and subject to restriction for the same reasons recited in Section 3 in the previous Office action/Restriction, which are incorporated into the instant Office action.  
Thus, claims 169 and 177-179 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 150-168 and 170-176 are subject to examination on the merits.

Priority
The instant application is a CON of PCT/2020/021213 filed 05 March 2020 which claims benefit of US Provisional applications 62/948,470 filed 16 December 2019; 62/907,422 filed 27 September 2019; 62/855,739 filed 31 May 2019 and 62/815,173 filed 07 March 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 August 2021 and 13 April 2021 (two of them) have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency – The "Sequence Listing" has not been entered into the application because there is no Incorporation by Reference paragraph incorporating it into the application.

Required response – Applicant must provide:
An amendment to the specification after the Cross-Reference section, wherein said paragraph includes (i) a statement the instant application contains a Sequence Listing that has been submitted in ASCII format via EFS-Web; (ii) an incorporation by reference statement indicating said sequence listing is incorporated by reference in its entirety, and (iii) a statement indicating the date the sequence listing file (ASCII) file was created, its full name and the size of the file in bytes. 
Claim Objections – Sequence Compliance
Claims 151-157 are objected to for failing to comply with the sequence rules in accordance to 37 C.F.R. § 1.821-1.825.  Any sequence having four or more amino acids requires a sequence identifier.  Whether they are separate, unique identifiers, or part of an existing sequence identifier already submitted is up to Applicant’s own preference.  However, each of the peptides recited in claims 151-157 requires one.  If Applicant’s prefer, they can simply amend the claims to something like (using claim 151 as an example): The composition of claim 150, wherein the N terminus of the nuclease begins with the amino acid sequence “MIKP” (amino acids 1-4 of SEQ ID NO: 120).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 150-158, 163-168 and 171-175 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural phenomenon) without additional elements that integrate the judicial exception into a practical application. An analysis with respect to the claims as a whole reveals that they do not include additional elements that integrate the judicial exception into a practical application. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of the following steps: 
Step (1) whether the claim is directed to one of the four categories recited in §101 (process, machine, manufacture or composition of matter); 
Step (Revised 2A - Prong 1) do the claims recite an abstract idea (mathematical concepts, mental processes or method of organizing human activity), law of nature or natural phenomenon; 
Step (Revised 2A - Prong 2) do the claims recite additional elements that integrate the judicial exception into a practical application; and 
Step (2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. (See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG))
Step 1: Yes; the claims are directed to a composition of matter.
Step 2A – Prong 1:  Yes, the claims recite a natural phenomenon, namely, a naturally occurring product/protein and its naturally occurring interacting RNA (crRNA).
Step 2A – Prong 2:  No, the claims do not recite any additional elements that integrate the judicial exception into a practical application because the claims are merely drawn to what already exists in nature.  According to the instant specification, SEQ ID NO: 120, shown in Figure 6L, is a naturally occurring Cas12J polypeptide (See paragraph 0105; “Examples of naturally occurring Cas12J proteins are depicted in FIG. 6A-R.”).  In addition, naturally occurring Cas12J protein functions as endonucleases that 
Regarding claims 151-157, the N-terminus of SEQ ID NO: 120 already possesses the sequences MIKPTVSQF.  
Regarding claim 163, Cas12J acts as a nickase and cleaves ssDNA (See Figure 18). 
Regarding claim 164, the additional “recombinant guide RNA” does not add anything addition given that said RNA could simply be additional naturally occurring crRNA. 
Regarding claim 165, the addition of a lipid, liposome, vector or particle are so generically recited that each of them would inherently be present in baculoviruses from which the Cas12J proteins are found.  

Regarding claim 167, the recitation of a pharmaceutical comprising and excipient does not add anything that integrates the exception into a practical application because it does not change the structure and/or function of the enzyme and interacting crRNA.
Regarding claim 168, the nuclease of SEQ ID NO: 120 naturally recognizes the PAM sequence TTN (paragraphs 0209-0214). 
Regarding claim 172, the naturally occurring enzyme of SEQ ID NO: 120 has 717 amino acids.
Regarding claims 173-174, said RUV domain SEQ ID NO: 120 is a naturally occurring magnesium dependent enzymatic domain which requires said magnesium to process pre-crRNA and cleave DNA (See paragraph 0723).   
Step 2B:  As noted in answering that of 2A – Prong 2 above, there is nothing in the claims which amounts to significantly more in terms of structure and/or function and the claims read on naturally occurring Cas12J endonucleases having at least 80, 90, 95 or 100% identity to SEQ ID NO: 120 and which naturally forms a complex with crRNA.  Thus, the claims are drawn to a judicial exception, namely, a naturally occurring product.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 150-168, 170, 172-174 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims in their broadest are drawn to a non-naturally occurring composition comprising a nuclease comprising a RuvC active site capable of both cleaving DNA and binding crRNA, wherein said nuclease comprises an amino acid sequence that is at least 80% identical to SEQ ID NO: 120 and a recombinant guide crRNA.  
Instant SEQ ID NO: 120 is a new type of Cas protein/nuclease which is about half the size of the well characterized Streptococcus pyogenes Cas9 enzyme.  While many, many different Cas nucleases have been characterized extensively (crystallographically and biochemically, for instance, a cursory review of the RCSB protein data bank for Cas9 structures shows 168 results), the instant nuclease is unlike 
SEQ align SEQ ID NO: 120(top) vs SpCas9 (bottom).
RESULT 1
US-15-964-041-5

  Query Match              2.8%;  Score 107;  DB 1;  Length 1368;
  Best Local Similarity   20.7%;  
  Matches  135;  Conservative  105;  Mismatches  233;  Indels  180;  Gaps   37;

Qy         39 FVREN----------EIPKDECPNFQGGPAIA NIIAKSRE-FTEW---EIYQSSLAIQEV 84
              |:::|           ||    |  :|    | :  || |  | |   |:     : |  
Db        432 FLKDNREKIEKILTFRIPYYVGPLARGNSRFAWMTRKSEETITPWNFEEVVDKGASAQSF 491

Qy         85 I-------FTLPKDK-LPEPILKEEWRAQWLSEHGLDTVPY-----KEAAGLNLIIKNAV 131
              |         || :| ||:  |  |:   :   : |  | |     :: | |:   | |:
Db        492 IERMTNFDKNLPNEKVLPKHSLLYEYFTVY---NELTKVKYVTEGMRKPAFLSGEQKKAI 548

Qy        132 NTYKGVQVKVDNKNKNNLAKINRKNEIAKLNGEQEISFEEIKAFDDKGYLLQKPSPNKSI 191
                       ||      | | |||  : :|   :|  |::|: ||       :   | |:
Db        549 ---------VD-----LLFKTNRKVTVKQL---KEDYFKKIECFDSVEISGVEDRFNASL 591

Qy        192 YCYQS----VSPKPFITSKYHNVNLPEEYIGYYRKSNEPIVSPYQFDRLRIPIGEPGYVP 247
                |      :  | |: ::  | :: |: :                  | : : |     
Db        592 GTYHDLLKIIKDKDFLDNE-ENEDILEDIV------------------LTLTLFE----- 627

Qy        248 KWQYTFLSKKENKRRKLSKRIKNVSPILGIICIKKDWCVFD---MRGLLRTNH--WKKYH 302
                           |  : :|:|  : :            ||   |: | |  :  | :  
Db        628 ------------DREMIEERLKTYAHL------------FDDKVMKQLKRRRYTGWGRLS 663

Qy        303 KPTDSINDLFDYFTGDPVIDTK-----ANVVRFRYKMENGIVNYKPVREK-----KGKEL 352
              :    || : |  :|  ::|       ||   |   : :  : :|   :|     :|  |
Db        664 RKL--INGIRDKQSGKTILDFLKSDGFAN-RNFMQLIHDDSLTFKEDIQKAQVSGQGDSL 720


               |:| :  ||             :  |: :  ||  || | :    |  |       |: 
Db        721 HEHIANLAGS-----------PAIKKGILQTVKVVDELVKVMGRHKPENIVIEMARENQT 769

Qy        409 TA-----YRERYDKLESSIKLDAIKQLTSEQKIEVDNYNNN----FTPQNTKQI-VCSKL 458
              |       |||  ::|  || :   |:  |  :|     |     :  || : : |  :|
Db        770 TQKGQKNSRERMKRIEEGIK-ELGSQILKEHPVENTQLQNEKLYLYYLQNGRDMYVDQEL 828

Qy        459 NINP-NDLPWDKMISGTHFISEKAQVSNKSEIYFTSTDKGKTKD--------VMKSDYKW 509
              :||  :|   | ::  : |: : : : ||     | :|| : |         | |    |
Db        829 DINRLSDYDVDHIVPQS-FLKDDS-IDNK---VLTRSDKNRGKSDNVPSEEVVKKMKNYW 883

Qy        510 FQDYKPK---------LSKEVRDALSDIEWR--LRRESLEFNKLSKSREQ--DARQLANW 556
               |    |         |:|  |  ||:::    ::|: :|  :::|   |  |:|    :
Db        884 RQLLNAKLITQRKFDNLTKAERGGLSELDKAGFIKRQLVETRQITKHVAQILDSRMNTKY 943

Qy        557 ISSMCDVIGIENLVKKNNFFGGSGKREPGWDNFYKPKKENRW------WINAI 603
                :   :  :: :  |:       |       ||| :: | :      ::||:
Db        944 DENDKLIREVKVITLKSKLVSDFRKD----FQFYKVREINNYHHAHDAYLNAV 992

In addition, it is noted that Pausch et al. II (Nature Structural & Molecular Biology, August 2021, cited herein) is the first to establish a structure of said Casϕ and provide any sort of biochemical characterization of said enzyme via three different cryo-EM structures and site-directed mutagenesis.  However, this merely establishes there is no guidance in the prior art at the time of filing and no guidance in the specification which would indicate to one skilled in the art, the essential amino acids required for structure and function of the instantly claimed Cas nuclease.  
The MPEP in section 2163.02 states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made/filed, of the specific subject matter claimed.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant shows possession of the claimed invention by "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed. Circ. 1997).
 	
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence."  Furthermore, the courts have also held that possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 
In addition, in the en banc decision of Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F.3d 1336, 94 USPQ2d 1161 (Fed. Cir. 2010), the court reaffirmed CAFC court decisions of the past by reiterating the purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the 54 USPQ2d 1915] (Fed. Cir. 2000)).”
	Here, Applicants have only described SEQ ID NO: 120 itself and not provided any other identifying characteristics of the enzyme in terms of structure and function and detailed in the specification (and as noted, this knowledge is absent in the prior art as well).  Thus, this one single species would not be representative of the entire genus of enzymes which require having a RuvC active site that cleaves both DNA and binds/processes crRNA and having a variation of up to 20% of the amino acids found in SEQ ID NO: 120.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 150-168 and 170-176 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US 2020/0299659 – cited on IDS; having an effectively filed date of May 16, 2018).
Cheng et al. teach:
Regarding claims 150-160, 171, 172, 175, systems/composition for editing nucleic acids comprising recombinant CRISPR-Cas nucleases and their respective recombinant guide crRNA (See paragraph 0027, 0127).  Said Cas nuclease of SEQ ID NO: 318 (which is 721 amino acids) has 100% sequence identity to instant SEQ ID NO: 120 (See SCORE, 20210608_085700_us-17-229-272-120.rapbm file, Result #1) and the crRNA has 100% sequence identity to instant SEQ ID NO: 15 and 139 (See SCORE, 20210831_113745_us-17-229-272-139.rnpbm and 20210831_113745_us-17-229-272-15.rnpbm files, Result #1 in each file).  See claims 56, 61-62 and 66.
Regarding claim 161, said Cas nucleases have a nuclear localization signal (NLS) attached to either the C- or N-terminus (See paragraph 0113).
Regarding claim 162, given there are only two choices for attaching an NLS, e.g. at either the N- or C-terminus, one could immediately envisage any of the NLS sequences as listed in paragraph 0113 fused to the N-terminus of SEQ ID NO: 318.
Regarding claim 163, said enzyme is a nickase or rendered catalytically inactive through mutation (See paragraphs 0027, 0114-0115).
Regarding claim 164, said Cas nuclease system further comprises an exogenous DNA or RNA donor template (See paragraph 0187) or additional guide RNA (See paragraph 0105).

Regarding claim 166-167, said Cas system is formulated as a medicament compositions (paragraph 0033) which is administered to subjects to treat various diseases (See paragraph 0193, 0200-0207). 
Regarding claims 168, 173-174, the instant specification establishes that Cas12J is a synonym for Casϕ (See paragraph 0096).  The evidentiary reference of Pausch et al. establishes that Casϕ’s inherently recognize T-rich PAM sequences such as TTN (See p. 1, middle column, 1st full paragraph and Figure 1C.  In addition, said enzyme is inherently is a divalent cation dependent enzyme which comprises a Mg2+ for activity cation (See Figure 3B) as such said composition would contain said divalent cation.  
Regarding claims 170 and 176, a heterologous polypeptide such as DNA modifying domains is fused to either the N- or C-terminus of the Cas nuclease (See paragraphs 0094-0095).


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        10 September 2021